Case 5:18-cr-00258-EJD Document 800-3 Filed 05/27/21 Page 1 of 4




        Exhibit 3
5/23/2021             Case 5:18-cr-00258-EJDWatch
                                               Document
                                                  20/20 Season800-3
                                                              41 EpisodeFiled
                                                                         28 The05/27/21
                                                                               Dropout Online Page 2 of 4



                        Browse           Live        Schedule     Account                                   Search



                                                                                                               




                    S41 E28 The Dropout

The Dropout The story of Elizabeth Holmes and the fall of her start-up Theranos is an unbelievable
tale of ambition and fame gone terribly wrong.

NR | 03.16.19 | 01:20:35 | CC



             MORE EPISODES




https://abc.com/shows/2020/episode-guide/2019-03/15-the-dropout                                                      1/3
5/23/2021             Case 5:18-cr-00258-EJDWatch
                                               Document
                                                  20/20 Season800-3
                                                              41 EpisodeFiled
                                                                         28 The05/27/21
                                                                               Dropout Online Page 3 of 4




                  01:20:59                                                    01:20:35


             S41 E30 - The Secret in Her Eyes                            S41 E29 - My Mother's Sins
             The two beautiful young Mormon athletes seemed              A woman shoots her three young children, seriously
             to have a perfect marriage, but Janet&apos;s sisters        injuring two and killing one.
             say that changed…                                           NR | 03.23.2019
             NR | 03.30.2019




20/20  March 2019  The Dropout




C O M PA N Y                      BRANDS                          F O L LO W U S              LEGAL

ABC Updates                       ABC News                        YouTube                     Do Not Sell My Info

Advertise With Us                 Disney+                         Facebook                    Interest-Based Ads

Apps                              DisneyNOW                       Twitter                     Closed Captioning

Contact Us                        ESPN                            Instagram                   Corporate Social Responsibility

Company Info                      Freeform                        Pinterest                   Children's Online Privacy Policy

FAQ                               FXNOW                           Snap                        Your California Privacy Rights

Shop                              Hulu                                                        About Nielsen Measurement

Terms of Use                      NatGeoTV
https://abc.com/shows/2020/episode-guide/2019-03/15-the-dropout                                                                2/3
5/23/2021             Case 5:18-cr-00258-EJDWatch
                                               Document
                                                  20/20 Season800-3
                                                              41 EpisodeFiled
                                                                         28 The05/27/21
                                                                               Dropout Online Page 4 of 4


Privacy Policy


                                                           © 2021 ABC Entertainment




https://abc.com/shows/2020/episode-guide/2019-03/15-the-dropout                                             3/3
